DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,558,201. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent contain all the limitations of the instant application.
Instant Application
U.S. Patent 10,558,201
1. A system for producing products based on demand data, said system comprising: a plurality of vehicles for articles; a track system comprising a track on which article-loaded vehicles are propellable; a plurality of unit operation stations disposed along the track system and configured to cooperate to create at least one finished product; wherein each article is disposed on a vehicle and the plurality of vehicles are independently routable along the track system to deliver at least some of the articles to at least one unit operation station; a control system 


2. The system of claim 1 wherein the status of the one or more unit operation stations comprises a state of readiness of a unit operation station.
3. The system of claim 1 wherein the status of the one or more unit operation stations comprises one or more capabilities of the unit operation station.
3. The system of claim 1 wherein the status of the one or more unit operation stations comprises one or more capabilities of the unit operation station.
4. The system of claim 3 wherein the capabilities comprise a plurality of operations that can be performed by the unit operation station.
4. The system of claim 3 wherein the capabilities comprise a plurality of operations that can be performed by the unit operation station.
5. The system of claim 1 wherein the status of the one or more unit operation stations comprises 


6. The system of claim 5 wherein the information reflects progress of other vehicles along routes.
7. The system of claim 1 wherein the status of the one or more unit operation stations comprises information concerning the capacity utilization of the unit operation station.
1. … wherein the status of the one or more unit operation stations comprises information concerning the capacity utilization of the unit operation station…
8. The system of claim 7 wherein the capacity can be based on a size of an infeed queue and information concerning progress of other vehicles along routes.
1. …wherein the capacity can be based on a size of an infeed queue and information concerning progress of other vehicles along routes…
9. The system of claim 1 wherein the status of the one or more unit operation stations comprises information concerning the capacity of other unit operation stations.
7. The system of claim 1 wherein the status of the one or more unit operation stations comprises information concerning the capacity of other unit operation stations.
10. The system of claim 1 wherein the status of the one or more unit operation stations comprises information concerning availability of raw materials to the unit operation station.
8. The system of claim 1 wherein the status of the one or more unit operation stations comprises information concerning availability of raw materials to the unit operation station.
11. The system of claim 1 wherein the status of the one or more unit operation stations 


10. The system of claim 1 wherein the control system establishes a sequence in which said demanded finished products will be created.
13. The system of claim 1 wherein the determined route is determined based on one or more constraints on arriving at one or more unit operation stations before one or more other vehicles or after one or more other vehicles.
11. The system of claim 1 wherein the determined route is determined based on one or more constraints on arriving at one or more unit operation stations before one or more other vehicles or after one or more other vehicles.
14. The system of claim 1 wherein the determined route is determined based on status information of a vehicle, wherein such status information is selected from the following information: container-holding interface type, maximum vehicle velocity, maximum vehicle acceleration, maximum container weight, and maximum container size.
12. The system of claim 1 wherein the determined route is determined based on status information of a vehicle, wherein such status information is selected from the following information: container-holding interface type, maximum vehicle velocity, maximum vehicle acceleration, maximum container weight, and maximum container size.
15. The system of claim 1 wherein the demanded finished products comprise a description of packages, wherein each package may comprise a unique set of finished products.
1. …wherein the demanded finished products comprise a description of packages, wherein each package may comprise a unique set of finished products…

13. The system of claim 1 wherein the description of a package further comprises information concerning the sequence of unloading of the finished products.
17. The system of claim 1 wherein the determined route is selected from a subset of all possible routes.
14. The system of claim 1 wherein the determined route is selected from a subset of all possible routes.
18. The system of claim 1 wherein the determined route is selected from a set of all possible routes that will result in creating a demanded finished product.
15. The system of claim 1 wherein the determined route is selected from a set of all possible routes that will result in creating a demanded finished product.
19. The system of claim 1 wherein the demand for finished products comprises demand for a first finished product and a second finished product, wherein the product to be produced is a fluent product within a container, and wherein the first finished product differs from the second finished product in one or more of: container volume, container shape, container size, contained material volume or mass, contained material composition, decoration, label or label contents, closure type, closure color, closure composition, container composition, container color, or other finished product attribute.
16. The system of claim 1 wherein the demand for finished products comprises demand for a first finished product and a second finished product, wherein the product to be produced is a fluent product within a container, and wherein the first finished product differs from the second finished product in one or more of: container volume, container shape, container size, contained material volume or mass, contained material composition, decoration, label or label contents, closure type, closure color, closure composition, container composition, container color, or other finished product attribute.

17. The system of claim 1 wherein the determined route is selected by comparing potential routes where such comparison takes into account the utilization or capacity of one or more unit operation stations and the selected route is selected so as to best utilize the capacity of one or more unit operation stations.
21. The system of claim 1 wherein the step of determining a route for a vehicle comprises a recursive method.
18. The system of claim 1 wherein the step of determining a route for a vehicle comprises a recursive method.
22. The system of claim 1 wherein the control system is self-optimizing.
19. The system of claim 1 wherein the control system is self-optimizing.
23. The system of claim 1 wherein the step of determining a route for the vehicle takes less than 1 second to complete.
20. The system of claim 1 wherein the step of determining a route for the vehicle takes less than 1 second to complete.
24. The system of claim 1 wherein the step of determining a route for the vehicle considers partially finished products demanded from unit operation stations.
21. The system of claim 1 wherein the step of determining a route for the vehicle considers partially finished products demanded from unit operation stations.
25. The system of claim 24 wherein the partially finished products demanded are assigned a time span.
22. The system of claim 21 wherein the partially finished products demanded are assigned a time span.

23. The system of claim 21 wherein the partially finished products demanded are assigned a priority.
27. The system of claim 24 wherein the partially finished products demanded are assigned a quantity.
24. The system of claim 21 wherein the partially finished products demanded are assigned a quantity.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 12, 13, 16-22 and 24-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grinnell et al. U.S. PGPub 2016/0101940.
Regarding claim 1, Grinnell discloses a system for producing products based on demand data, said system comprising: a plurality of vehicles (e.g. robots) for articles (e.g. items) (e.g. pg. 2 and 3, ¶29-31; pg. 4 and 5, ¶39-41; pg. 5 and 6, ¶44; pg. 7 and 8, ¶52-54; pg. 9, ¶57; pg. 10, ¶71-74 and 79-80; Fig. 1); a track system comprising a track (e.g. facility floor) on which article-loaded vehicles are propellable (e.g. pg. 2 and 3, ¶29-31; pg. 4 and 5, ¶39-41; pg. 5 and 6, ¶44; pg. 7 and 8, ¶52-54; pg. 9, ¶57; pg. 10, ¶71-74 and 79-80; Fig. 1); a plurality of unit operation stations (e.g. pick zones) disposed along the track system and configured to cooperate to create at least one finished product (e.g. set of picked items)  (e.g. pg. 2 and 3, ¶29-31; pg. 4 and 5, ¶39-41; pg. 5 and 6, ¶44; pg. 7 and 8, ¶52-54; pg. 9, ¶57; pg. 10, ¶71-74 and 79-80; Fig. 1); wherein each article is disposed on a vehicle and the plurality of vehicles are independently routable along the track system to deliver at least some of the articles to at least one unit 
  	Regarding claim 9, Grinnell discloses the system of claim 1 wherein the status of the one or more unit operation stations comprises information concerning the capacity of other unit operation stations (e.g. pg. 2 and 3, ¶29-31; pg. 4 and 5, ¶39-41; pg. 5 and 6, ¶44; pg. 7 and 8, ¶52-54; pg. 9, ¶57; pg. 10, ¶71-74 and 79-80; Fig. 1).  	Regarding claim 12, Grinnell discloses the system of claim 1 wherein the control system establishes a sequence in which said demanded finished products will be created (e.g. pg. 2 and 3, ¶29-31; pg. 4 and 5, ¶39-41; pg. 5 and 6, ¶44; pg. 7 and 8, ¶52-54; pg. 9, ¶57; pg. 10, ¶71-74 and 79-80; Fig. 1).  	Regarding claim 13, Grinnell discloses the system of claim 1 wherein the determined route is determined based on one or more constraints on arriving at one or more unit operation stations before one or more other vehicles or after one or more other vehicles (e.g. pg. 2 and 3, ¶29-31; pg. 4 and 5, ¶39-41; pg. 5 and 6, ¶44; pg. 7 and 8, ¶52-54; pg. 9, ¶57; pg. 10, ¶71-74 and 79-80; Fig. 1).

 	Regarding claim 17, Grinnell discloses the system of claim 1 wherein the determined route is selected from a subset of all possible routes (e.g. pg. 2 and 3, ¶29-31; pg. 4 and 5, ¶39-41; pg. 5 and 6, ¶44; pg. 7 and 8, ¶52-54; pg. 9, ¶57; pg. 10, ¶71-74 and 79-80; Fig. 1).  	Regarding claim 18, Grinnell discloses the system of claim 1 wherein the determined route is selected from a set of all possible routes that will result in creating a demanded finished product (e.g. pg. 2 and 3, ¶29-31; pg. 4 and 5, ¶39-41; pg. 5 and 6, ¶44; pg. 7 and 8, ¶52-54; pg. 9, ¶57; pg. 10, ¶71-74 and 79-80; Fig. 1). 
 	Regarding claim 19, Grinnell discloses the system of claim 1 wherein the demand for finished products comprises demand for a first finished product and a second finished product, wherein the product to be produced is a fluent product within a container, and wherein the first finished product differs from the second finished product in one or more of: container volume, container shape, container size, contained material volume or mass, contained material composition, decoration, label or label contents, closure type, closure color, closure composition, container composition, container color, or other finished product attribute (e.g. pg. 2 and 3, ¶29-31; pg. 4 and 5, ¶39-41; pg. 5 and 6, ¶44; pg. 7 and 8, ¶52-54; pg. 9, ¶57; pg. 10, ¶71-74 and 79-80; Fig. 1). 	Regarding claim 20, Grinnell discloses the system of claim 1 wherein the determined route is selected by comparing potential routes where such comparison takes into account the utilization or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinnell.
Regarding claim 23, Grinnell discloses determining a route for a vehicle (e.g. pg. 2 and 3, ¶29-31; pg. 4 and 5, ¶39-41; pg. 5 and 6, ¶44; pg. 7 and 8, ¶52-54; pg. 9, ¶57; pg. 10, ¶71-74 and 79-80; Fig. 1), but does not explicitly discloses making that determination in less than 1 second.
 	Official notice is taken that a computer performing a calculation in less than 1 second was well known at the time the invention was made in the analogous art of data processing.
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to perform a computer calculation in less than one second. One of ordinary skill in the art would have been motivated to do this since modern day computers can routinely perform calculations in less than a second.
 	Therefore, it would have been obvious to modify Grinnell to obtain the invention as specified in claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
January 15, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116